United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.T., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Little Rock, AR, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 17-0432
Issued: August 17, 2018

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

On December 19, 2016 appellant filed a timely appeal from a November 1, 2016 merit
decision of the Office of Workers’ Compensation Programs (OWCP). The Board docketed the
appeal as No. 17-0432.
On June 2, 2016 appellant, a 61-year-old city carrier, filed a recurrence of disability claim
(Form CA-2a) under OWCP File No. xxxxxx136 for a previously accepted October 26, 2015 work
injury. On his Form CA-2a he identified April 15, 2016 as the date of recurrence. Appellant
claimed that he sustained a recurrence of disability after returning to work for approximately four
to six hours. He further indicated that he had not stopped working.
In its November 1, 2016 decision, OWCP converted appellant’s claim into an occupational
disease claim based on the information he provided on his Form CA-2a, and found that the medical
evidence of record failed to establish causal relationship between his right knee condition and
factors of his federal employment.
The Board has duly considered the matter and concludes that this case is not in posture for
decision. OWCP procedures provide that cases should be administratively combined when correct

adjudication of the issues depends on frequent cross-reference between files.1 For example, if a
new injury case is reported for an employee who previously filed an injury claim for a similar
condition or the same part of the body, doubling is required.2
In the instant case, appellant filed a recurrence of disability claim for an October 26, 2015
injury, which OWCP converted to an occupational disease claim and assigned File No. xxxxxx181.
OWCP thereafter denied the claim for failure to establish causal relationship. The earlier claim
for the October 26, 2015 employment injury, to which OWCP assigned File No. xxxxxx136, is not
presently before the Board. The medical evidence of record in File No. xxxxxx181, begins on
May 6, 2016 and does not contain prior medical evidence contained in File No. xxxxxx136.
For a full and fair adjudication, the case must be returned to OWCP to combine the current
case record with File No. xxxxxx136.3 Following this and other such further development as it
deems necessary, OWCP shall issue a de novo decision.
IT IS HEREBY ORDERED THAT the November 1, 2016 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further action
consistent with this order of the Board.
Issued: August 17, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board
1

Federal (FECA) Procedure Manual, Part 2 -- Claims, File Maintenance & Management, Chapter 2.400.8(c)
(February 2000).
2

Id.

3

See L.Z., Docket No. 11-1415 (issued December 12, 2011).

2

